Title: To Benjamin Franklin from Winslow Warren, 6 April 1781
From: Warren, Winslow
To: Franklin, Benjamin


sirAmsterdam 6th: April 1781
I was yesterday informed by my Friend at Ostende, a Trunk & a Box, belonging to me, Were by Mistake sent to you at Passy— I must request your Excellency’s Care of them for the present— & have the Honour to be With the most perfect respect, yr Ex. Most Obedt: Very Hum: servt:
W Warren
Excellency Benja: Franklin
 
Addressed: His Excellency Benja: Franklin / Minister Plenipotentiary / from the United states / of America / Passy
Notation: W. Warren 6 Apr 1781
